USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC ee ALLY FILED
YOVANNY DOMINGUEZ AND ON BEHALF DOC #: ——
OF ALL OTHER PERSONS SIMILARLY DATE FILED: __1/24/2020
SITUATED,
Plaintiff,
-against- 19 Civ. 6726 (AT)
SUSSEX GREAT NECK LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

It is hereby ORDERED that the case management conference scheduled for February 6, 2020
is ADJOURNED to March 5, 2020 at 10:40 a.m. By February 27, 2020, the parties shall submit
their joint status letter.

SO ORDERED.

Dated: January 24, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
